DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                   SAMANTHA CHEZ-MAGBANUA,
                          Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D19-3186

                          [August 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara McCarthy, Judge; L.T. Case No.
18003070CF10A.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.